DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/1/20 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Re. Claims 1-8, the prior art does not disclose or reasonably suggest a photonic device, comprising: a plurality of resonators, each resonator from the plurality of resonators having a set of resonance frequencies independently selected from a set of resonance frequencies of each remaining resonator from the plurality of resonators, each resonator from the plurality of resonators lacking substantially any linear coupling between each remaining resonator from the plurality of resonators, the plurality of resonators defining a spatial overlap region between at least two resonators from the plurality of resonators such that nonlinear optical processes are substantially optimized during operation; and a plurality of optical channels operatively coupled to the plurality of resonators, the plurality of optical channels configured to receive light from the plurality of resonators and configured to send light into the plurality of resonators.
each resonator from the plurality of resonators having a set of resonance frequencies independently selected from a set of resonance frequencies of each remaining resonator from the plurality of resonators to substantially avoid any linear coupling among the plurality of resonators; defining a spatial overlap region between at least two resonators from the plurality of resonators such that nonlinear optical processes are substantially optimized to produce a second light based on the first light; and sending the second light from the plurality of resonators.
Re. Claims 15-20, the prior art does not disclose or reasonably suggest an apparatus, comprising: a first optical resonator having a set of resonance frequencies and producing an optical field during operation; a second optical resonator not linearly coupled to the first optical resonator, the second optical resonator having a set of resonant frequencies different from the set of resonance frequencies of the first optical resonator, the second optical resonator producing an optical field during operation that at least partially overlaps with the optical field of the first optical resonator during its operation to produce nonlinear optical processes; 16XQTI-007/O1US 331150-2041 a first optical channel operatively coupled to the first optical resonator; and a second optical channel operatively coupled to the second optical resonator.
The most applicable prior art, Pant et al (US 2017/0212405), cited in the IDS filed 12/1/20, fails to disclose or reasonably suggest the claimed invention, specifically those portions highlighted above in combination with the remaining features of the claims.

Moreover, the nonlinear interaction in Pant et al (namely four wave mixing - see [0022]) is confined to the storage resonator and is not optimized by the spatial overlap region between the resonator. The spatial overlap regions of Pant et al are used solely for evanescent coupling of photons between the rings not for controlling nonlinear processes.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See the attached PTO-892, which lists several prior art optical systems utilizing cascaded or coupled resonators.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to R. PEACE whose telephone number is (571)272-8580.  The examiner can normally be reached on 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RHONDA S PEACE/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        2/18/20